Cooper, J.,
delivered the opinion of the court.
The averments of the bill are so vague and indefinite that it is impossible to say what are the facts relied upon by the complainant for relief. If Bonner paid all he undertook to pay, and in consideration thereof was to have the entire assets of the firm of Watts & Patton except only the portion reserved to Watts, the complainant would have no just ground of complaint, even if, as between. Bonner and Patton, an arrangement more beneficial to Patton had been previously stipulated for by him than he divulged to complainant. The misrepresentation under such circumstances would be immaterial, because whether what Patton said was true or false could not damage Watts. On the other hand, if Patton, who was a joint owner with Watts, and who took upon himself the duty of finding a, purchaser of the common property, fraudulently concealed from his co-owner the price at which Bonner agreed to buy, and procured Watts to sell at a smaller sum ; or if Bonner was to pay the sum named for a part interest only in the assets, leaving an interest in Patton, Watts was thereby defrauded by Patton, and would be entitled to hold him as trustee for the in*61creased price received or for the interest in the assets secured to himself by the sale. We do not know upon which of these theories complainant proceeds. The only averment in reference to the facts is that “ Patton made an arrangement with Bonner more favorable to himself than he represented to complainant,” but whether this arrangement was injurious to complainant, and if so how, is not stated. It must be an injury to complainant and not a mere benefit to Patton to give a right to complainant to relief. The demurrer was therefore properly sustained.
It is next said that the court should have permitted the complainant to amend his bill, but the record does not show in what way he proposed to amend. Not knowing what amendment was desired, we cannot say that the court erred in refusing to permit it to be made.
The decree is therefore affirmed.